Exhibit 10.33

Settlement Agreement (the “Settlement Agreement”) made this 7th day of November
2008 by and between First Capital Business Development, LLC, a Colorado limited
liability company, located at 16293 East Dorado Place, Centennial, CO 80015
(“FCBD”) and IPtimize, Inc., a Delaware corporation located at 1720 South
Bellaire Street, Suite 120, Denver 80222 (the “Company”). FCBD and the Company
are hereinafter individually referred to as a “Party” and collectively as the
“Parties”.

W I T N E S S E T H:

WHEREAS, the Parties are the parties to a Business Advisory Agreement dated
March 9, 2007, as amended on September 5, 2007 and February 22, 2008
(collectively the “Advisory Agreement”); and

WHEREAS, the Parties are the parties to a Termination Settlement Agreement dated
April 24, 2008 which purported to settle the rights and obligations of the
Parties under the Advisory Agreement (the “Termination Agreement”); and

WHEREAS, a number of disputes have arisen concerning the Company’s compliance
with the Termination Agreement and the rights of FCBD thereunder; and

WHEREAS, the Parties desire to settle their respective differences on the terms
and subject to the conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the covenants and agreements herein set
forth and for other good and valuable consideration, the receipt, adequacy, and
sufficiency of which are hereby acknowledged and accepted, the Parties hereby
incorporate the foregoing recitals into this Settlement Agreement by reference
and agree as follows:

1. Rescission of the General Release Provision of the Termination Agreement. The
Parties hereby agree, acknowledge and accept that Section 4 of the Termination
Agreement entitled “General Release” is hereby rescinded and shall be of no
further force and effect.

2. Settlement. The Parties hereby agree, acknowledge and accept that their
respective claims under the Termination Agreement are settled on the following
terms and conditions:

A. The Termination Agreement Warrants. The Company acknowledges and agrees that
it has failed to deliver the five year warrants to purchase an aggregate of
262,058 shares of the Company’s Common Stock, $.001 par value per share, at an
exercise price of $.50 per share and includable in the first Registration
Statement filed by the Company under the Securities Act of 1933, as amended
required by the Termination Agreement (the “Termination Agreement Warrants”).
Accordingly, as a condition precedent to the effectiveness of Section 4 of this
Settlement Agreement, and within ten (10) business days from the date of this
Settlement Agreement, the Company shall deliver the Termination Agreement
Warrants duly executed by an authorized signatory of the Company;

B. The Waiver of the Acquisition Success Fees. FCBD hereby acknowledges, agrees
and accepts that the commencement of the Company’s negotiations with American
Fiber Systems, Inc., a Boise, Idaho provider of broadband access, hosted VoIP
telephone services “(AFS”), postdated the Termination Agreement. Accordingly,
FCBD hereby irrevocably waives any and all right that it may have had with
respect to an Acquisition Success Fee (as that term is defined in the
Termination Agreement) arising out of the Company’s August 16, 2008 transaction
with AFS;

C. The Advisory Agreement Warrant. The Parties hereby acknowledge, agree and
accept that with respect to the five year warrant to purchase an aggregate of
1,388,333 shares of the Company’s Common Stock included in the Advisory
Agreement (the “Original Warrant”), the following provisions shall supersede and
all prior agreements with respect thereto:

1.) Exercise Price: The exercise price of the Original Warrant is hereby
reinstated and restored to $.225 per share, the price carried on the Company’s
books and records since the Company’s September 2007 one for three reverse
split;



--------------------------------------------------------------------------------

2.) 2008 Exercise: Only in the event FCBD exercises the Original Warrant in full
on or before December 31, 2008 and tenders the full $312,375 exercise price to
the Company by that date, the Company hereby covenants and agrees to cause the
original issuance and delivery to FCBD of a five year warrant (the “New
Warrant”) entitling FCBD to purchase an aggregate of 900,000 newly issued shares
of the Company’s Common Stock (the “New Warrant Shares”) at an exercise price of
$.45 per New warrant Share. The Company shall deliver a duly executed New
Warrant to FCBD within ten(10) business days from the date FCBD’s $312,375
payment clears collection;

3.) Failure to Exercise. In the event FCBD fails to exercises the Original
Warrant in full on or before December 31, 2008, fails to tenders the full
$312,375 exercise price to the Company by that date or FCBD’s payment fails to
clear collection, the New Warrant shall automatically become null and void and
no further force or effect; and FCBD shall return the same to the Company; and

4.) Validity of the Original Warrant. In the event FCBD fails in any of its
obligations under Section 2C 3.) above, the Original Warrant to purchase
1,388,333 shares of the Company’s Common Stock at $.225 per share shall remain
in full force and effect throughout the remainder of its five year term.

3. Representations and Warranties. The Parties represent and warrant to each
other as follows:

A. Legal Action, No Violation. All legal action necessary to authorize, execute
and implement this Settlement Agreement and transactions contemplated hereby
have been taken by the Parties. When executed and delivered, this Settlement
Agreement will be a binding obligation of the Parties enforceable in accordance
with its terms; and

B. Legal Existence. FCBD is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Colorado with power
and authority to conduct its business as presently contemplated and the Company
is a corporation duly organized, validly existing and in good standing under the
laws of the State of Delaware with power and authority to conduct its business
as presently contemplated;

C. Incorporation by Reference. The representations and warranties in the
Termination Agreement concerning the Settlement Shares are hereby incorporated
herein by reference with respect to the New Warrant Shares.

4. General Release. By virtue of the execution of this Settlement Agreement,
each of the Parties hereby releases and discharges the other Party, its
officers, directors, shareholders, employees, agents, attorneys, accountants,
advisors, consultants, subsidiaries, affiliates, and other representatives, from
any and all liability, actions, claims of any kind or nature, expressed,
implied, known or unknown, pursuant to or which have arisen, or may arise from
the relationship of the Parties under and pursuant to the Agreement and the
negotiations and conversations that preceded the Agreement.

5. Entire Agreement. Each of the Parties hereby covenants that this Settlement
Agreement is intended to and does contain and embody herein all of the
understandings and agreements, both written or oral, of the Parties with respect
to the subject matter of this Settlement Agreement, and that there exists no
oral agreement or understanding, express or implied liability, whereby the
absolute, final and unconditional character and nature of this Agreement shall
be in any way invalidated, empowered or affected. There are no representations,
warranties or covenants other than those set forth herein.

6. Miscellaneous. (a) This Settlement Agreement may be executed in counterparts
each of which so executed shall be deemed an original and constitute one and the
same agreement. (b) Each Party shall at all times keep the other informed of its
principal place of business if different from that stated herein, and shall
promptly notify the other of any change, giving the address of the new principal
place of business. (c) All notices that are required to be or may be sent
pursuant to this provision of this Settlement Agreement shall be sent by
certified mail, return receipt requested, or by priority overnight package
delivery service, to each of the Parties at the address appearing herein, and
shall be effective from the date of mailing or the date after the date of the
airbill.

 

2



--------------------------------------------------------------------------------

(d) A modification or waiver of any of the provisions of this Settlement
Agreement shall be effective only if made in writing and executed with the same
formality as this Settlement Agreement. (e) The failure of any Party to insist
upon strict performance of any of the provisions of this Settlement Agreement
shall not be construed as a waiver of any subsequent default of the same or
similar nature or of any other nature or kind. (f) This Settlement Agreement is
binding upon and shall inure to the benefit of and shall be enforceable against
the Parties hereto and their respective successors and assigns. (g) This
Settlement Agreement, which has been made and executed in the State of Colorado,
shall be governed by and interpreted under and construed in all respects in
accordance with the laws of the State of Colorado irrespective of the place of
domicile or residence of any Party.

IN WITNESS WHEREOF, each of the Parties has executed this Settlement Agreement
as of the 6th day of October 2008 by the undersigned thereunto duly authorized.

 

IPTIMIZE, INC. By:       Ron Pitcock, Chief Executive Officer

FIRST CAPITAL BUSINESS DEVELOPMENT, LLC

 

By:       Gary J. Graham, Manager

 

3